461 F.2d 775
Raymond COOK, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2413.
United States Court of Appeals,Fifth Circuit.
April 12, 1972.

Raymond Cook pro se.
Seagal V. Wheatley, U. S. Atty., Jeremiah Handy, Asst. U. S. Atty., San Antonio, Tex., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
The final judgment of the District Court is vacated and the case remanded to the District Court for expeditious reconsideration in light of the principles announced in Vaccaro v. United States, 5 Cir., 1972, 461 F.2d 626 [1972]; Leary v. United States, 1969, 395 U.S. 6, 89 S. Ct. 1532, 23 L. Ed. 2d 57; and Harrington v. United States, 5 Cir., 1971, 444 F.2d 1190.1


2
Vacated and remanded.



1
 It is appropriate to dispose of this case summarily.  See Groendyke Transportation, Inc. v. Davis, 5 Cir., 1969, 406 F.2d 1158